DETAILED ACTION
An amendment, amending claim 1 and adding new claim 14, was entered on 5/5/22.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant argues that Howard fails to teach the newly amended claim 1 because Howard fails to teach that the moiety represented by (103) includes any aryl substitutions.  This is not persuasive.  Howard teaches that any of the cited structures (e.g. pyrazine) can be further substituted with an aryl (see, e.g., ¶ 0155).  Thus, Howard teaches that any carbon atom in the Q moiety that is not bonded to the ligand can include an aryl substitution.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howard et al. (US 2011/01477718).
Claims 1 and 5-14:  Howard teaches an organic EL device (¶¶ 0158, 0174-0181) comprising: a pair of electrodes (¶¶ 0174-0181), an organic compound layer between the electrodes (¶¶ 0174-0181), the organic compound layer comprising a host (i.e. claimed first material) and a dopant (i.e. claimed second material) (¶ 0008), wherein the first material is a material corresponding to formulas (101), (101A), (101B), the third listed compound in claim 8 (structure 6, e.g.), the first listed compound in claim 9 (structure 1, e.g.), the first listed compound in claim 10 (structure 6, e.g.) or the first listed compound in claim 11 (structure 2, e.g.) and the unit (103) is pyrazine (¶ 0154) where unbound carbon atoms and nitrogen atoms are substituted with an aryl (¶ 0155), and also wherein the dopant is an aryl-substituted chrysene (i.e. claimed fluorescent material) (¶ 0148).
Prior Art
Kai et al. (US 2010/0148161) is also made of record for teaching an organic EL device wherein the organic layer comprises a dopant and a host, the host material being, e.g.: 

    PNG
    media_image1.png
    282
    202
    media_image1.png
    Greyscale
(¶¶ 0026-0029), where Ar2 corresponds with the claims Q in formula (103).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,643,268 in view of Howard. The ‘268 Patent claims the same subject matter as the current claims except that the ‘268 Patent fails to claim the specific host and dopant materials.  However, as discussed above, Howard teaches that suitable materials include: a first material that is a material corresponding to formulas (101), (101A), (101B), the third listed compound in claim 8, the first listed compound in claim 9, the first listed compound in claim 10 or the first listed compound in claim 11 and the unit (103) is pyrazine (¶ 0154), and a dopant that is an aryl-substituted chrysene (¶ 0148).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected these compounds in the ‘268 Patent with the predictable expectation of success.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712